             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:19 CR 60

UNITED STATES OF AMERICA,                )
                                         )
v.                                       )                      ORDER
                                         )
MICHAEL DEAN BYERS,                      )
                                         )
                 Defendant.              )
                                         )

     This matter is before the Court on Defendant’s Motion for Detention

Hearing (Doc. 68).

     As the Motion is not dispositive, the Local Rules permit, but do not

require, a response by the Government. The undersigned, however, finds that

a written response by the Government may assist with the decisional process.

     Accordingly, the Government is DIRECTED to file a response to

Defendant’s Motion for Detention Hearing (Doc. 68).



                                      Signed: August 19, 2019
